Case 1:16-cv-00171-SJ-RML Document 52 Filed 09/30/19 Page 1 of 2 PageID #: 294




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

JEMAL EARLE,
                                                                      NOTICE OF MOTION
                                                      Plaintiff,
                                                                      16-CV-171 (SJ) (RML)
                           -against-

THE CITY OF NEW YORK, ET AL.,

                                                   Defendants.

------------------------------------------------------------------x

         PLEASE TAKE NOTICE, that upon the annexed declaration of Angharad K. Wilson,

Esq., dated July 3, 2019, the exhibits thereto, the memorandum of law submitted herewith, and

upon all prior pleadings and proceedings had herein, defendants City of New York, Anthony

Rivelli, David Perez, Stephen Crozier, Marc Rudon, Rohan Shaw, and Anthony O’Toole will

move this Court, Hon. Sterling Johnson, Jr., at the Courthouse, 225 Cadman Plaza, Brooklyn,

New York, on a date and time to be determined by the Court, for an order pursuant to Rule 56(c)

granting defendants motion dismissing Complaint, in its entirety, with prejudice, and for such
Case 1:16-cv-00171-SJ-RML Document 52 Filed 09/30/19 Page 2 of 2 PageID #: 295




other and further relief as the Court deems just and proper.

Dated:         New York, New York
               July 3, 2019

                                              ZACHARY W. CARTER
                                              Corporation Counsel of the City of New York
                                              Attorney for Defendants City of New York, Rivelli,
                                              Perez, O’Toole, Crozier, Rudon, and Shaw
                                              100 Church Street
                                              New York, New York 10007
                                              (212) 356-2572


                                              By:                 /s/
                                                     Angharad K. Wilson, Esq.
                                                     Senior Counsel



TO:      ALL Counsel
         (BY EMAIL AND HAND)




                                                 2
